Citation Nr: 0510923	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  98-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
right inguinal hernia for the period prior to February 5, 
1998.  

2,  Entitlement to an increased rating from 10 percent for a 
right inguinal hernia for the period beginning February 5, 
1998.  

3.  Entitlement to an increased (compensable) rating for a 
left inguinal hernia.

4.  Entitlement to an initial 10 percent rating for 
degenerative changes of the lumbosacral spine.

5.  Entitlement to an increased rating from 10 percent for 
tendonitis in the right knee.

6  Entitlement to an increased rating from 10 percent for 
tendonitis in the left knee.

7.  Entitlement to service connection for right lower 
quadrant abdominal pain.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for bilateral carpal 
tunnel syndrome (to include symptoms of hands and arms going 
to sleep, aching, and hand cramps).

10.  Entitlement to service connection for a cardiovascular 
disability.  

11.  Entitlement to service connection for a right shoulder 
and thoracic spine disabilities.  


WITNESSES AT HEARING ON APPEAL

Appellant, S.S.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968, and September 1985 to September 1995.  He also 
served in the Reserves.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim seeking 
entitlement to a compensable rating for a bilateral inguinal 
hernia, granted service connection for degenerative changes 
of the lumbosacral spine and assigned a noncompensable 
rating, granted increased rating for right and left knee 
disabilities to 10 percent, and denied service connection for 
right lower quadrant abdominal pain, post-traumatic stress 
disorder (PTSD), bilateral carpal tunnel (to include symptoms 
of hands and arms going to sleep, aching, and hand cramps), a 
heart condition, and a disability of the thoracic spine and 
right shoulder.  

In a November 1998 hearing officer decision, the veteran's 
rating for degenerative changes in the lumbosacral spine was 
increased to 10 percent.  Also, the veteran's rating for a 
right inguinal hernia was increased to 10 percent effective 
February 5, 1998.  Accordingly, there are two issues in 
appellate status regarding the rating for the veteran's right 
inguinal hernia: entitlement to an increased rating for a 
right inguinal hernia from 10 percent for the period 
beginning February 5, 1998, and entitlement to an increased 
(compensable) rating for a right inguinal hernia for the 
period prior to February 5, 1998.  

Regarding the issue of service connection for poly-arthritis, 
the RO issued a decision on this issue in July 2003.  
Although the veteran submitted a timely notice of 
disagreement (NOD), and the RO thereafter issued a statement 
of the case (SOC) in January 2005, the veteran has not yet 
submitted a substantive appeal.  Accordingly, this issue is 
not in appellate status.  

Regarding the issue of an increased rating for a cervical 
strain from 10 percent, the RO adjudicated this issue in the 
October 1997 rating decision discussed above.  Although the 
veteran submitted a NOD in January 1998 on a number of 
issues, he did not discuss the cervical strain issue.  It is 
noted that the RO did not discuss this issue in the February 
1998 Statement of the Case.  Even if the veteran's April 1998 
Substantive Appeal is accepted as a timely NOD (the 
representative did discuss the cervical spine), the veteran 
never submitted a Substantive Appeal within 60 days of the 
issuance of the Supplemental Statement of the Case (SSOC) in 
August 2000 that discussed the cervical spine.  The veteran 
discussed some contentions in a Substantive Appeal submitted 
in August 2000, but did not discuss the cervical spine issue.  
Accordingly, notwithstanding the RO's issuance of a SSOC on 
the cervical spine issue in September 2004, this matter is 
deemed not to be in appellate status.  

Although the RO issued a rating decision in September 2004 on 
a number of different issues (ratings for renal cysts, 
degenerative changes of the right first metatarsal with nerve 
entrapment, degenerative changes of the right wrist, a 
bunionectomy scar of the right foot, degenerative changes of 
the right first metacarpal joint, a ganglion cystectomy on 
the right 2nd digit metacarpal phalangeal joint, sinusitis 
with allergic rhinitis, superficial vasculitis on the left 
lower leg, tinea cruris of the groin, onychomycosis on the 
left first metatarsal, a cystectomy of the left shoulder and 
right pectoral region, and service connection for 
fibromyalgia), the veteran did not submit a timely NOD on 
these issues, so they are not in appellate status.  

FINDINGS OF FACT

1.  The veteran's right inguinal hernia is not recurrent.

2.  The veteran's left inguinal hernia is not recurrent.

3.  For the period prior to February 5, 1998, the veteran's 
right herniorrhaphy scar was not tender or painful.  

4.  For the period beginning February 5, 1998, the veteran's 
right herniorrhaphy scar has been the equivalent of tender 
and painful.  

5.  The veteran's right herniorrhaphy scar is less than six 
square inches, stable, and does not produce ulceration.

6.  Even with pain on motion, weakened movement, excess 
fatigability, and incoordination considered (including during 
flare-ups), the evidence does not show that the veteran has 
flexion of the right knee limited to 30 degrees or its 
equivalent, or extension limited to 15 degrees or its 
equivalent.  

7.  Even with pain on motion, weakened movement, excess 
fatigability, and incoordination considered (including during 
flare-ups), the evidence does not show that the veteran has 
flexion of the left knee limited to 30 degrees or its 
equivalent, or extension limited to 15 degrees or its 
equivalent.  

8.  The veteran does not have degenerative arthritis of the 
right or left knees.  

9.  The veteran does not have subluxation or lateral 
instability of the right or left knees.

10.  Considering such factors as pain on motion, weakened 
movement, excess fatigability, and incoordination, including 
during flare-ups, the veteran has had moderate limitation of 
motion of the lumbar spine, but not severe, for the entire 
rating period.  

11.  The veteran has not had degenerative disc disease of the 
low back for the entire rating period.  

12.  For the entire rating period, the veteran has not had 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

13.  The veteran does has not have forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of entire thoracolumbar spine.  

14.  The veteran has a clear diagnosis of PTSD related to a 
verified stressor.

15.  The veteran has a verified stressor of being a hospital 
corpsman, aboard the USS Tripoli, while it was stationed 
overseas near Somalia in 1992-1993.  

16.  The veteran was not diagnosed with any cardiovascular 
disorders during service.  

17.  The veteran was not treated for or diagnosed with any 
right shoulder or thoracic spine disorders during service.  


CONCLUSIONS OF LAW

1.  For the period prior to February 5, 1998, the criteria 
for an increased (compensable) rating for a right inguinal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804 (2004); § 4.118, 
Diagnostic Codes 7803, 7804 (2002).  

2.  For the period beginning February 5, 1998, the criteria 
for an increased rating for a right inguinal hernia from 10 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804 (2004); § 4.118, 
Diagnostic Codes 7803, 7804 (2002).  

3.  The criteria for an increased (compensable) rating for a 
left inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7338, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2004); 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  

4.  Entitlement to an increased rating from 10 percent for 
tendonitis of the right knee is denied.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. § § 4.7, 4.40, 4.45, 
4.71(a), Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261 
(2004).  

5.  Entitlement to an increased rating from 10 percent for 
tendonitis of the left knee is denied.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. § § 4.7, 4.40, 4.45, 
4.71(a), Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261 
(2004).  

6.  The criteria for assignment of a 20 percent rating for 
degenerative changes in the lumbosacral spine have been met 
for the entire rating period.  38 U.S.C.A. § § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71(a), 
Diagnostic Codes 5235 to 5243 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5291, 5292, 5293, 5295 (2002).

7.  Service connection for PTSD is granted.  38 U.S.C.A. 
§ § 1110, 1131 (West. 2002); 38 C.F.R. §§ 3.303; 3.304 (f) 
(2004).

8.  Service connection for a cardiovascular disability is 
denied.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

9.  Service connection for right shoulder and thoracic spine 
disabilities is denied.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA) 

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In two separate letters both dated in July 2004, the 
RO informed the veteran what information and evidence he 
would have to submit in order to prove both his increased 
rating claims and his claims for service connection.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The July 2004 letters 
informed the veteran that the VA was responsible for 
obtaining relevant records held by any Federal agency, 
including medical records from the military and VA hospitals.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The July 
2004 letters told the veteran to tell the RO about any 
additional information or evidence that he wanted the RO to 
get.  A September 2003 letter asked the veteran to complete 
the enclosed VA Form 21-4142s, showing the dates and places 
where he had received treatment for the disabilities for 
which he was seeking increased compensation, and claiming 
service connection.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In the July 14, 2004, letter, the RO wrote the 
veteran that if he had any evidence in his possession that 
pertained to his claim, to send it to the RO.  It is noted 
that in a November 2002 statement, the veteran indicated that 
he did not have any additional evidence to submit.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


II.  Background

Service medical records from the veteran's first period of 
service (1966-1968) do not show treatment for cardiovascular, 
right shoulder, or thoracic spine disabilities.  They also do 
not show treatment for carpal tunnel syndrome.  The veteran 
was seen in December 1966 for burning epigastric pain for the 
past several months.  He stated that it was a sudden onset, 
and of short duration.

Service medical records from when the veteran was in the 
Reserves show that the veteran was seen in September 1978 and 
diagnosed with possible pinched nerves of the left elbow.  
The veteran complained of numbness and tingling in his 
fingers and wrist.  On the veteran's report of medical 
history form from January 1979, he indicated that he had been 
refused employment because of twisting motions to the left.  
He was diagnosed with gastritis in July 1981.  He had 
complained of diarrhea for the past 12 hours.  In July 1981, 
the veteran complained of pain in his right elbow.  

Service medical records from the veteran's second period of 
service (1985-1995) show that he was seen in April 1986 for 
pain in his shoulders.  The veteran was hospitalized in May 
1988 for chest pain, etiology questionable.  A myocardiac 
infarction was ruled out.  The examiner stated that the 
veteran's history strongly suggested an etiology secondary to 
an esophageal disorder.  The veteran was seen in July 1988, 
and the examiner wrote that the veteran's symptoms were most 
consistent with gastro-esophageal reflux disease.  It was 
noted that he had had stress-related shortness of breath.  On 
a dental history dated September 1988, it was noted that the 
veteran was seen for psychiatric treatment in 1982 following 
an auto accident.  In November 1988, the veteran was seen 
complaining of diarrhea for 5 days, and the examiner provided 
an impression of viral syndrome.  The veteran was seen in 
December 1988, with left hand finger tingling, etiology 
undetermined.  

On a dental history form from February 1989, it was noted 
that the veteran had chest pains in May 1988, but had not had 
any since then.  In May 1989, the veteran was diagnosed with 
resolving trochanteric bursitis on the left.  The veteran was 
seen in September 1989 complaining of pain in both hands.  
Assessment was possible early degenerative joint disease.  He 
was seen in July 1992 complaining of a carbuncle on his right 
shoulder. He was seen in August 1992 and diagnosed with left 
shoulder bursitis.  

At a VA examination in November 1995, it was noted that the 
veteran had discomfort occasionally in the right wrist.  
Range of motion of the right wrist was normal.  He had good 
range of motion of the shoulders, but had had some discomfort 
in the shoulders for approximately 8 years.  He had 
intermittent neck discomfort.  He had had an extensive workup 
for right lower quadrant pain and a colonoscopy in January 
1995, all of which was negative.  Blood pressure was 130/75, 
and there were no thrills, thrusts, murmurs, or enlargement.  
There was tenderness in the right lower quadrant, and bowel 
sounds were normal.  Examination of the shoulders showed 
abduction and flexion of 180 degrees.  Supraspinatus test was 
negative on the right, but positive on the left.  External 
rotation was 80 degrees right and left, and internal rotation 
was 70 degrees right and left.  The veteran was diagnosed 
with DeQuervain's tenosynovitis of the right wrist; residual 
arthralgia from an injury to the right wrist; chronic 
abdominal pain of the right lower quadrant; tendonitis of the 
shoulders.  

In a March 1996 rating decision, the RO granted service 
connection for degenerative changes of the right wrist with 
ganglion cystectomy and scar and assigned a noncompensable 
rating.  The RO also granted service connection for a 
ganglion cystectomy of the right 2nd digit at the metacarpal 
phalangeal joint.  

VA Medical Center treatment records were submitted from 1996 
to 1998.  They show that on February 5, 1998, the veteran was 
seen for complaints of discomfort in the right inguinal area 
still after one year post-surgery.  No hernia scar was 
palpated bilaterally, but there was increased thickening of 
tissue beneath a linear scar in the right inguinal region.  
Impression was scar tissue right inguinal.  The veteran was 
seen for follow-up for the same on March 11, 1998, with still 
no recurrent hernia.  

The veteran underwent a VA examination for his joints in 
March 1997.  The veteran complained that since January 1994 
he had an aching pain in the right lower quadrant of the 
abdomen which hurt 24 hours a day.  He did not have any 
gastrointestinal symptomatology otherwise.  He did not have 
any upper gastrointestinal symptoms at all, and specifically 
no symptoms of reflux.  The examiner commented that the 
veteran's symptoms were not those of a carpal tunnel 
syndrome.  The veteran stated that in 1988 in the military, 
he was told that he might have had a heart attack.  However, 
he has never been treated for cardiac disease, and did not 
have any chest pain on examination.  X-rays of the lumbar 
spine showed minimal disc space narrowing.  

Examination showed that the veteran had a recent inguinal 
herniorrhaphy scar, well-healed, with no evidence of any 
recurrent hernia on the right, and no evidence of a hernia on 
the left.  Both knee joints appeared normal, and had full 
range of motion without the veteran complaining of any pain.  
There was no tenderness to patellar compression, no synovial 
thickening, but he did have some minimal subpatellar crepitus 
palpable with motion.  He had no findings clinically of a 
carpal tunnel syndrome with no neurological deficit in the 
hands or upper extremities and tinel sign negative 
bilaterally.  Regarding the spine, the veteran had no 
paravertebral muscle spasm or tenderness and he had full 
range of motion throughout the lumbosacral spine without any 
complaint of pain.  

Under the heading of impression, the examiner wrote: history 
of symptomatic wrist without objective changes and x-rays 
normal; history of symptomatic knees compatible with minimal 
chondromalacia, with x-ray of the right knee normal; history 
of symptomatic cervical, thoracic, and lumbar spine, with 
minimal degenerative changes on x-ray of the cervical and 
lumbar spine; history of chronic symptoms, right lower 
quadrant pain of unknown etiology; post-op right inguinal 
herniorrhaphy, resolving; no clinical gastrointestinal or 
cardiovascular disease found; post-op ganglion on the right 
wrist without recurrence; history of symptomatic right 
shoulder without objective changes.  An x-ray of the right 
shoulder was normal.  

The veteran underwent a PTSD examination in April 1997.  The 
examiner diagnosed the veteran with dysthymic disorder, but 
specifically commented that based on the veteran's C-file, 
and his current symptoms, he did not meet the criteria of 
PTSD at this point in time.  

At the veteran's hearing before the RO in November 1998, he 
testified about the stressful conditions he was exposed to in 
Somalia beginning in December 1992 (page 17).  He testified 
about being exposed to sniper fire in Somalia (page 22).  He 
also testified about the stressful conditions he was exposed 
to during the first Persian Gulf War.  He testified regarding 
when he was hospitalized for chest pain in May 1988.  He 
testified that he was given Nitroglycerine.  It was noted 
that he was diagnosed with angina.  He stated that he 
continued to be treated for chest pain during service, but 
because he worked as a medic, he was able to treat himself 
(page 8).  Regarding his claim for service connection for 
carpal tunnel syndrome, the veteran testified about a burning 
sensation he felt in the palm of his hand (page 12).  He 
described a nerve conduction study which was conducted at the 
Naval Hospital in 1993 in San Diego (page 14).  He stated 
that he was diagnosed with carpal tunnel syndrome at the 
Scott White Clinic in 1996.  He testified about the pain in 
his right shoulder and thoracic spine (page 38).  He stated 
that he injured them in 1966 when he was carrying a Navy 
seabag.  He described being treated for the condition between 
1988 and 1991 in Albuquerque (page 38).  

The veteran was hospitalized at the VA Medical Center in June 
1999 for PTSD.  

The veteran was hospitalized in January 2000 at a VA hospital 
for atrial fibrillation.  

The veteran underwent a QTC examination in June 2000.  Range 
of motion of the right knee was flexion 140 with pain at 
140+, and extension 5.  Range of motion for the left knee was 
flexion with no pain and extension 5.  Drawer and McMurray 
tests were within normal limits.  The veteran did not have 
any constitutional signs of arthritis.  He indicated his 
right knee clicked and sometimes locked when ascending stairs 
and weight-bearing.  Examination of the lumbar spine showed 
no evidence of painful motion, muscle spasm, weakness, or 
tenderness.  Straight leg raising test was negative 
bilaterally.  Range of motion for the lumbar spine was 
flexion 75 with pain at 80; extension 25 with pain at 30; 
right later 35 with pain at 40; left lateral 30 with pain at 
35; right rotation 35 and left rotation, both with no pain.  
He described flare-ups in his back with pain from constant to 
uncomfortable to distressing.  Regarding the left hernia, the 
examiner diagnosed the veteran with normal left inguinal 
exam.  Regarding the right hernia, the examiner diagnosed the 
veteran with status-post right inguinal hernia.  

The psychologist R.M. submitted a psychological evaluation in 
July 2000.  He diagnosed the veteran with PTSD.  Regarding a 
traumatic event, the examiner stated that the veteran was in 
charge of the Fleet Surgical Team on the USS Tripoli on 
Operation Restore Hope in Somalia.  He wrote that six guys 
were killed by sniper fire, and one guy was blown up with a 
land mine.  He wrote that the veteran was responsible to make 
sure all the body parts were together so they could be sent 
in the same bag.  He wrote that the veteran was fired upon by 
the Somalis on several occasions.  He wrote that bodies were 
piled on the street where they were left until someone came 
by and took them to be buried in a mass grave.  He wrote that 
bodies were floating in the ocean and the fish were eating 
them.  He wrote that the veteran went through the PTSD 
treatment program in Little Rock in May and June of 1999, and 
had been in individual counseling at the Vet Center in 
Oklahoma City.  

The veteran underwent a QTC examination in February 2001.  
Regarding the right wrist, it was noted that the veteran 
developed right wrist pain in 1994, and eventually underwent 
triangular fibrocartilage surgery later that year.  The 
procedure was tolerated well without complications.  He had 
weakness in the right hand constantly.  He did not take 
prescription medicines for his condition, and had not had 
carpal tunnel surgery.

Regarding the lumbar spine, range of motion was limited by 
pain and stiffness.  It was not further limited by fatigue, 
weakness, lack of endurance, or incoordination.  The maximum 
true lumbar flexion angle was 55 degrees.  The true lumbar 
extension angle was 25 degrees.  The right lateral flexion 
angle equaled 30 degrees, and the maximum lumbar left lateral 
flexion angle equaled 30 degrees.  No ankylosis was present.  
Straight leg raising was negative at 90 degrees.  Right and 
left rotation was 25 degrees to each side.  There was no 
evidence of sensory loss in the lower extremities.  Deep 
tendon reflexes were present and equal.  There was no heat, 
redness, swelling, tenderness, muscle spasm, instability, or 
weakness noted in the low back.  

Under diagnoses, the examiner wrote that for the established 
diagnosis of right wrist degenerative joint disease, the 
diagnosis was right wrist triangular fibrocartilage repair 
with residual degenerative joint disease, pain, and rigidity.  
The diagnosis presented the veteran with moderate functional 
limitations with restrictions on repetitive use of the right 
hand and wrist.  For the established diagnosis of lumbar 
spine degenerative joint disease, the diagnosis was the same.  
This diagnosis presented the veteran with moderate functional 
limitations with restrictions on prolonged standing, walking, 
or repetitive lifting.  

In a November 2002 statement, the veteran indicated that he 
did not have additional medical evidence to submit.  

VA Medical Center treatment records were submitted from 2002 
and show that the veteran was diagnosed with major depressive 
disorder in October 2002.  

In a February 2004 statement, the veteran wrote that he 
currently took medication for atrial fibrillation.  

The veteran underwent a VA examination in August 2004.  
Regarding the veteran's abdomen, the examiner commented that 
no inguinal hernias, ventral hernias, or femoral hernias were 
detected.  The veteran complained of itching from his hernia 
repair in 1997.  He described residual infection of the 
incision with swelling, itching, and keloid.  Functional 
impairment was limited with lifting, squatting, and itching.  
The veteran stated that he lost work three times a month for 
this condition.  The examiner commented that the right groin 
had a 9 x 1 cm. scar that was hyperpigmented.  Tenderness and 
disfigurement was not evident.  Ulceration and adherence was 
not evident.  Instability, tissue loss, keloid formation, 
hyperpigmentation, and hypopigmentation were not evident.  
Coverage of an area larger than 6 square inches was not 
evident.  

Regarding the extremities, there was no tenderness or spasm 
noted anywhere through the musculoskeletal system.  There was 
no Raynaud's syndrome, no angioneurotic edema, and no 
erythromelalgia.  Regarding the knees, the range of motion of 
the right knee had flexion to 115 degrees and extension to 0 
degrees.  Range of motion of the left knee had flexion to 125 
degrees, and extension to 0 degrees.  There was no additional 
limitation based on pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was no ankylosis.  
Drawer and McMurray tests were unremarkable.  There was 
crepitus in both knees, but no findings of recurrent 
subluxation, locking pain, or joint effusion.  

Regarding the thoracolumbar spine, there were no findings of 
radiation of pain on movement, muscle spasm, tenderness, or 
abnormal straight leg raising test.  Range of motion showed 
flexion to 90 degrees, extension to 20 degrees, right and 
left lateral flexion to 30 degrees, and right and left 
rotation to 25 degrees.  There was no additional limitation 
based on pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis, and no 
intervertebral disc syndrome.  

The examiner commented that for the VA established diagnoses 
of degenerative changes of the right wrist, tendonitis of 
both knees, degenerative changes of the lumbar spine, status-
post right inguinal hernia, and left inguinal hernia, the 
diagnoses were unchanged.  

VA Medical Center treatment records were submitted from 2004 
to 2005.  An EMG study from December 2004 shows that the 
examiner provided an impression of electrophysiologic 
evidence of severe ulnar neuropathy of the left elbow.  


III.  Laws and regulations regarding service connection

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § § 1110, 1131  (West 2002).  The mere fact of an 
in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

A.  Entitlement to service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 4.125 
(a); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran  engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the  circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.   38 C.F.R. § 3.304 (f) (2004).  

The evidence clearly shows that the veteran has been 
diagnosed with PTSD.  Although the veteran underwent a VA 
examination in April 1997 wherein the examiner stated that 
the veteran did not have PTSD, he underwent a four-week VA 
PTSD program in June 1999 and was diagnosed with PTSD.  Also, 
the psychologist Dr. R.M. conclusively stated in July 2000 
that the veteran had PTSD.  The examination report was very 
complete and complied with the requirements of DSM-IV as 
required by 38 C.F.R. § 4.125.  

One of the stressors described was being in charge of the 
Fleet Surgical Team on the USS Tripoli during Operation 
Restore Hope in Somalia.  

In light of the fact that the veteran was diagnosed with 
PTSD, and the VA examiner has linked the veteran's current 
symptoms with a specific in-service stressor of being in 
charge of the Fleet Surgical Team on the USS Tripoli off of 
Somalia during 1992-1993, the only remaining element needing 
to be proved to grant service connection for PTSD is 
verification of the stressor in question.  

In Zarycki v. Brown, 6 Vet.App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence necessary to establish the occurrence of a 
recognizable stressor in service to support a claim of 
service connection for PTSD would vary depending on whether 
or not the veteran engaged in combat with the enemy.  Where 
the VA has determined that the veteran did engage in combat 
with the enemy, his lay testimony, by itself, would be enough 
to establish the occurrence of the alleged combat stressors.  
Where the VA has determined that the veteran did not engage 
in combat with the enemy, a preliminary determination must be 
made as to whether the veteran's testimony as to the claimed 
stressor is corroborated sufficiently by service records to 
establish the occurrence of the claimed stressful events.  
Id. 

In the instant case, the evidence is insufficient to show 
that the veteran engaged in combat with the enemy.  
Accordingly, the record must contain sufficient corroboration 
through service records to establish the occurrence of the 
claimed stressful events. 38 C.F.R. § 3.304 (f); Zarycki, 
supra. 

The veteran's service personnel records establish that he was 
a corpsman during his second period of service.  His DD-214 
for the period from 1988 to 1995 shows that his primary 
specialty was a "HM" or hospital corpsman.  Other service 
personnel records (NAVPERS 1070/604 and NAVPERS 1070/605) 
show that the veteran received the UN Medal for activity on 
the USS Tripoli for the period from February 1992 to May 
1993, and that he received a letter of commendation in 
February 1993 for work with the Fleet Surgical Team.  

It is established that the purpose of Operation Restore Hope 
was to protect humanitarian relief workers in Somalia from 3 
December 1992 to 4 May 1993.  The veteran's service personnel 
records show that he served aboard the USS Tripoli in a 
medical capacity during this time.  Inasmuch as the veteran 
received the UN Medal for activity on the USS Tripoli during 
this time, his stressor of being in charge of the Fleet 
Surgical Team on the USS Tripoli off of Somalia during 1992-
1993 is deemed verified.  The veteran has been consistent in 
his description of treating the injured and wounded aboard 
the USS Tripoli.  Granting the veteran the benefit of the 
doubt under 38 U.S.C.A. § 5107, it is determined that the 
veteran's service personnel records verify his stressor of 
treating the injured and wounded while he was in charge of 
the Fleet Surgical Team on the USS Tripoli during Operation 
Restore Hope in Somalia.  

In light of a diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
medical evidence linking the veteran's PTSD to the stressor, 
his claim of service connection for PTSD is granted. 38 
C.F.R. § 3.304(f).

As the veteran has been granted the benefit he was seeking 
(service connection for PTSD), it is determined that the 
Veterans Claims Assistance Act of 2000 (VCAA) has been 
complied with.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
see 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  


B.  Entitlement to service connection for a cardiovascular 
disability  

Notwithstanding the veteran's contention that he suffers from 
a cardiovascular disorder incurred during service, the 
service medical records do not show that the veteran was 
treated for any diagnosed cardiovascular disorders.  Although 
the veteran was hospitalized for chest pain with a 
questionable etiology during service in May 1988, a heart 
attack was ruled out, and an examiner wrote that the 
veteran's history strongly suggested an etiology secondary to 
an esophageal disorder.  Also, in commenting on the May 1988 
hospitalization, an examiner stated in July 1988 that the 
veteran's symptoms were most consistent with gastro-
esophageal reflux disease.  

Although no separation examination was provided to the 
veteran, at his VA examination in November 1995 (two months 
after leaving service), no specific cardiovascular disorders 
were cited, the veteran's blood-pressure was 130/75, and 
there were no thrills, thrusts, murmurs, or enlargement.  
Also, at the veteran's March 1997 VA examination, the 
examiner wrote that no clinical cardiovascular disease was 
found.  It was not until January 2000 (more than 4 years 
after service), that the veteran was diagnosed with atrial 
fibrillation.  

Although the veteran claims that his atrial fibrillation is 
related to events in service, he is not a medical 
professional who can make such determinations.  The veteran 
is competent to describe symptoms he has, but as a layperson, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

With no diagnosis of a cardiovascular disorder during 
service, the preponderance of the evidence is against the 
veteran's claim.  It is determined that the claims file 
contains sufficient medical evidence to make a decision on 
the veteran's claim without another VA examination.  Even 
though the evidence shows that the veteran was seen for chest 
pain in service, it was clarified that the symptoms were due 
to a gastrointesetinal disorder.  In the absence of any 
findings of cardiovascular disorders in service, an 
examination discussing the etiology of the veteran's current 
cardiovascular disorder is not required under the provisions 
of 38 U.S.C.A §5103A (d) (West 2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a cardiovascular 
disability must be denied.  38 U.S.C.A §5107 (West 2002).


C.  Entitlement to service connection for a right shoulder 
and thoracic spine disabilities.  

Although the veteran claims that he injured his right 
shoulder in service, the only evidence from service regarding 
the veteran's right shoulder is a treatment record from July 
1992 where the veteran complained of a carbuncle on his right 
shoulder.  There is evidence regarding treatment of the 
veteran's left shoulder (treatment for bursitis in May 1989 
and August 1992), but not evidence of treatment for the right 
shoulder.  While a VA examination from two months after 
service in November 1995 noted tendonitis in the veteran's 
shoulders, a VA examination from March 1997 noted only a 
history of a symptomatic right shoulder, with no objective 
changes.  The x-ray taken at that time showed a normal right 
shoulder.  Subsequent VA examinations from June 2000, 
February 2001, and August 2004 did not make any findings 
regarding the veteran's right shoulder.  

Similarly, while the veteran claims that he injured his 
thoracic spine in service, the evidence shows only treatment 
for the veteran's lumbar and cervical spines, for which he is 
already service-connected, and the post-service VA 
examinations did not make any findings regarding the thoracic 
spine.  

While the post-service evidence shows that the veteran was 
diagnosed with right shoulder tendonitis, inasmuch as the 
service medical records do not show treatment for the right 
shoulder in service, the preponderance of the evidence is 
against the veteran's claim.  Similarly, with no evidence of 
a thoracic spine disorder or evidence of treatment for the 
disorder during service, the preponderance of the evidence is 
against that claim also.  It is determined that the claims 
file contains sufficient medical evidence to make a decision 
on the veteran's claim without another VA examination.  In 
the absence of any findings of right shoulder or thoracic 
spine disorders in service, an examination discussing the 
etiology of any current right shoulder or thoracic spine 
disorders is not required under the provisions of 38 U.S.C.A 
§5103A (d) (West 2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for right shoulder and 
thoracic spine disabilities must be denied.  38 U.S.C.A §5107 
(West 2002).

IV.  Laws and regulations regarding increased rating claims

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2004), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.


A.  Entitlement to increased ratings for right and left 
inguinal hernias

The veteran seeks an increased (compensable) rating for a 
right inguinal hernia for the period prior to February 5, 
1998, and an increased rating from 10 percent for a right 
inguinal hernia for the period beginning February 5, 1998.  
He also seeks an increased (compensable) rating for the left 
inguinal hernia.  

The veteran is currently assigned a 10 percent evaluation for 
his service-connected status-post right inguinal hernia under 
38 C.F.R. § 4.118, Diagnostic Code 7804 [scars superficial 
and painful on objective demonstration] and a noncompensable 
evaluation for his service-connected left inguinal hernia 
under 38 C.F.R. § 4.114, Diagnostic Code 7338 [inguinal 
hernia].

Regarding ratings for inguinal hernias, a noncompensable 
rating is warranted where the inguinal hernia is small, 
reducible, or without true hernia protrusion.  A 10 percent 
rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia which is postoperative and recurrent, or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  A 60 percent evaluation is 
warranted for a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  Note: Add 10 
percent for bilateral involvement, providing the second 
hernia is compensable.  38 C.F.R. § 4.118, Diagnostic Code 
7338 (2004).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
skin disabilities (which includes scars).  See 67 Fed. Reg. 
49596 (July 31, 2002) [effective August 30, 2002].  
Therefore, adjudication of the increased rating claim must 
include consideration of both the old and the new criteria.  
VAOPGCPREC 7-2003.  This rule of adjudication requires that 
the criteria most favorable to the veteran's claim be used. 
Id.  The Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change. See 
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

Regarding the claim for an increased (compensable) rating for 
a left inguinal hernia, the evidence does not show that the 
veteran meets the criteria for a 10 percent rating under 
Diagnostic Code 7338.  The evidence does not show that the 
hernia is recurrent.  In fact, at the veteran's August 2004 
VA examination, the examiner commented that no inguinal 
hernias, ventral hernias, or femoral hernias were detected.  
Similarly, at the veteran's March 1997 VA examination, there 
was no evidence of a hernia on the left.  Also, as the 
veteran has not undergone an operation to repair a hernia on 
his left side, consideration of the veteran's disability 
under Diagnostic Code 7804 for a hernia scar is not 
appropriate.  

Regarding the claim for an increased rating for the veteran's 
right inguinal hernia, it must be determined whether the 
veteran warrants a compensable rating for the period prior to 
February 5, 1998, and whether he is entitled to greater than 
a 10 percent rating for the period beginning February 5, 
1998.  

For the period prior to February 5, 1998, when the veteran 
was seen at a VA examination in March 1997, the examiner 
commented that there were no masses or tenderness in the 
veteran's abdomen.  The examiner commented that there was no 
evidence of any recurrent hernia on the right.  Accordingly, 
he is not entitled to a 10 percent rating under Diagnostic 
Code 7338.  Regarding the veteran's hernia scar, he underwent 
a right inguinal hernia repair in February 1997, but the 
evidence does not show that he is entitled to a 10 percent 
rating for the hernia scar until February 5, 1998.  The 
evidence does not show that the hernia scar was tender and 
painful to be rated under the old version of Diagnostic Code 
7804.  Similarly, the evidence does not show that the hernia 
scar was poorly nourished with repeated ulceration to be 
rated under the old version of Diagnostic Code 7803.  

For the period beginning February 5, 1998, when the veteran 
was seen at a VA examination in August 2004, the examiner 
specifically commented that no inguinal hernias, ventral 
hernias, or femoral hernias were detected.  Accordingly, he 
is not entitled to a 10 percent rating under Diagnostic Code 
7338 for the period beginning February 5, 1998.  

The Board acknowledges the veteran's various complaints 
concerning pain in the area of the herniorrhaphy.  He is 
currently assigned a 10 percent evaluation for his 
herniorrhaphy scar due, specifically due to pain associated 
therewith.  To the extent that the veteran is attempting to 
ascribe his pain to the hernia itself rather than to the 
scar, it is now well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as the of a reported symptom. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  These statements 
offered in support of the veteran's claim are not competent 
medical evidence and are outweighed by the examination 
reports which point to the scar as the cause of the veteran's 
reported pain and do not show recurrence of the hernia.  

In short, since there is no evidence of recurrence of the 
hernia, the disability picture does not more nearly 
approximate the criteria for a compensable evaluation under 
Diagnostic Code 7338.  An increased rating on a schedular 
basis is therefore denied.

Considering the veteran's claim under Diagnostic Code 7804, 
for a tender and painful superficial scar, his 10 percent 
rating was assigned, because when the veteran was seen on 
February 5, 1998, scar tissue was noted in the right inguinal 
area.  Thus, this was deemed to be the equivalent of a 
"tender and painful scar" under Diagnostic Code 7804 to 
warrant a 10 percent rating beginning February 5, 1998.

The Court held in Esteban v. Brown, 6 Vet.App. 259 (1994), 
that a separate rating for a tender and painful scar at the 
site of injury may be assigned without violating the 
provisions of 38 C.F.R. § 4.14 (the rule against pyramiding), 
as long as the symptomatology is not duplicative of or 
overlapping with symptomatology of the service connected 
condition.  

As noted above, the rating criteria for evaluating scars 
changed on August 30, 2002.  Accordingly, the veteran's 
disability will be evaluated under both the new and old 
rating criteria.  See VAOPGCPREC 3-2000.  As 10 percent is 
the highest rating allowed for a tender and painful scar 
under Diagnostic Code 7804, the veteran is not entitled to a 
higher rating when his disability is considered under the old 
version of Diagnostic Code 7804.  

He is not entitled to a separate 10 percent rating under the 
old version of Diagnostic Code 7803, as the evidence would 
have to show a scar that was poorly nourished with repeated 
ulceration.  At the March 2004 VA examination, the examiner 
described the scar as not showing ulceration.  

Under the new criteria, when a superficial scar is painful on 
examination, then a 10 percent rating is assigned.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2004).  As 10 percent is also 
the highest rating allowed for a painful scar under the new 
version of Diagnostic Code 7804, the veteran is not entitled 
to a higher rating when his disability is considered under 
the new version of Diagnostic Code 7804.  

Under the new criteria, when a superficial scar is unstable, 
then a 10 percent rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2004).  Note (1) describes an unstable 
scar as one where, for any reason, there is frequent loss of 
covering of skin over the scar .  As the findings at the 
August 2004 VA examination showed that there was no 
instability, the veteran is not entitled to a separate rating 
for an unstable scar under Diagnostic Code 7803.  

Under the new criteria, the veteran is entitled to a 10 
percent rating under Diagnostic Code 7801 for scars that are 
deep, or that cause limited motion if the area in question 
exceeds 39 square cm., (or 6 square inches).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2004).  Under the new criteria, 
the veteran is entitled to a 10 percent rating under 
Diagnostic Code 7802 for scars that are superficial and that 
do not cause limited motion, if the area in question is 929 
sq. cm. (or 144 sq. inches) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).  As the findings from the August 
2004 VA examination showed that the scar was very small (9 x 
1cm.), and did not cover an area larger than 6 square inches, 
the veteran is not entitled to a separate rating for the size 
of the scar under Diagnostic Codes 7801 or 7802.  

In conclusion, the preponderance of the evidence is against 
an increased rating from 10 percent for the veteran's scar 
from his right inguinal herniorraphy under both the old and 
new rating criteria for the period beginning February 5, 
1998.  It is also against an increased (compensable) rating 
for the veteran's right inguinal hernia for the period prior 
to February 5, 1998, and is against an increased 
(compensable) rating for the veteran's left inguinal hernia.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  


B.  Entitlement to increased ratings from 10 percent for 
tendonitis of the right and left knees

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion for 
the specified joint.  

38 C.F.R. § 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Read together, 
Diagnostic Code 5003 and section 4.59 thus prescribe that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

When there is ankylosis [immobility or fusion] of the knee, 
30 to 60 percent ratings may be assigned depending on the 
angle at which the knee joint is immobilized.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

When flexion [bending] of the leg [at the knee joint] is 
limited to 15 degrees, then a 30 percent rating is assigned.  
When flexion of the leg is limited to 30 degrees, then a 20 
percent rating is assigned.  When flexion of the leg is 
limited to 45 degrees, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5260.

When extension [straightening] of the leg [at the knee joint] 
is limited to 30 degrees, then a 40 percent rating is 
assigned.  When extension of the leg is limited to 20 
degrees, then a 30 percent rating is assigned.  When 
extension of the leg is limited to 15 degrees, then a 20 
percent rating is assigned.  When extension of the leg is 
limited to 10 degrees, then a 10 percent rating is assigned.  
When extension of the leg is limited to 5 degrees, then a 
noncompensable rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5261.

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability a 20 percent rating is 
assigned.  When there is slight recurrent subluxation or 
lateral instability a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5257.

In a precedent opinion the VA's General Counsel has held that 
although a veteran can be rated separately under Diagnostic 
Code 5257 and Diagnostic Code 5003, "a separate rating must 
be based upon additional disability."  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis."  
VAOGCPREC 23-97.

Under Diagnostic Codes 5260 and 5261, either of the veteran's 
knees must have flexion limited to 30 degrees or extension 
limited to 15 degrees to warrant a 20 percent rating for 
limitation of motion.  However, at the veteran's March 1997 
VA examination, he had full range of motion of both knees, 
and did not complain of pain.  Similarly, at the veteran's 
August 2004 VA examination, he had flexion of the right knee 
to 115 degrees, and extension to 0 degrees, and flexion of 
the left knee to 125 degrees, and extension to 0 degrees.  
The examiner commented that there was no additional 
limitation based on pain, fatigue, weakness, lack of 
endurance, or incoordination.  Thus, even when pain on 
motion, weakened movement, excess fatigability, and 
incoordination considered (even during flare-ups), the 
veteran is not entitled to higher than a 10 percent rating 
for either his right or left knee disabilities.  

Considering that the examinations for the veteran's knee 
disabilities did not even show flexion limited to 60 degrees 
for a noncompensable rating under Diagnostic Code 5260, or 
extension limited to 5 degrees for a noncompensable rating 
under Diagnostic Code 5261, he is not entitled to separate 
ratings under both Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004.

Although the veteran's right and left knee disabilities are 
labeled as "degenerative changes with tendonitis of the 
right knee" and "degenerative changes with tendonitis of 
the left knee," x-rays of the veteran's knees have not shown 
arthritis so that separate ratings could be granted under 
VAOGCPREC 23-97.  At the veteran's March 1997 VA examination, 
an x-ray of the right knee was normal.  Even if it is 
conceded that the veteran does have arthritis to warrant a 
separate rating under VAOGCPREC 23-97, the evidence does not 
show that the veteran has recurrent subluxation or lateral 
instability to warrant a separate rating.  At the veteran's 
August 2004 VA examination, the examiner commented that there 
were no findings of recurrent subluxation, and drawer and 
McMurray tests were unremarkable.  

The evidence does not show that the veteran has dislocated 
cartilage in his knees, or had cartilage in his knees removed 
so as to warrant a rating under Diagnostic Codes 5258 or 
5259.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  

C.  Entitlement to an higher initial rating than 10 percent 
for degenerative changes of the lumbosacral spine.

The veteran claims that the initial 10 percent rating 
assigned for his service-connected low back disability was 
not proper.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating assigned 
following the grant of service connection for his low back 
disability.  Therefore, all of the evidence following the 
grant of service connection (not just the evidence showing 
the present level of disability) must be considered in 
evaluating the veteran's claim.  The RO did consider all of 
the evidence following the grant of service connection, so 
the veteran's claim is in appropriate appellate status.  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  

The schedular criteria by which back disorders are rated 
changed during the pendency of the veteran's appeal. See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; See also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  Therefore, adjudication 
of the increased rating claim must include consideration of 
both the old and the new criteria.  VAOPGCPREC 7-2003.  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used. Id.  

The Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change. See 
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

The relevant diagnostic codes regarding the veteran's back 
under the old criteria are listed below:

Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent disability rating.  When there is 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, a 20 percent disability rating is 
assigned.  To warrant the maximum 40 percent rating for 
lumbosacral strain, objective evidence must show that the 
strain is severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Slight limitation of motion of the lumbar spine is assigned a 
10 percent disability rating.  Moderate limitation of motion 
of the lumbar spine is assigned a 20 percent disability 
rating.  If severe, a 40 percent disability rating is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 
50 percent rating requires unfavorable ankylosis of the 
lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Under the old criteria, it is determined that the veteran is 
entitled to a 20 percent schedular rating for his low back 
disability, but no higher.  Specifically, inasmuch as the 
veteran had lumbar flexion of 55 degrees at his February 2001 
QTC examination, this is deemed to be moderate limitation of 
motion under Diagnostic Code 5289, to warrant a 20 percent 
rating.  The veteran does not have severe limitation of 
motion of the low back as the findings from the examination 
from March 1997 (normal range of motion), June 2000 (flexion 
of 75), and August 2004 (flexion of 90) all showed findings 
better than the February 2001 VA examination.  Although the 
examiner commented that the veteran's range of motion was 
limited by pain, he also said that it was not further limited 
by fatigue, weakness, lack of endurance, or incoordination.  
Considering that the veteran's findings were so good at the 
other examinations, he is not entitled to an increased rating 
for severe limitation of motion even when factors such as 
pain on movement, weakened movement, excess fatigability, and 
incoordination, including during flare-ups are considered.  

The veteran is not entitled to an increased rating under 
Diagnostic Code 5295 as the evidence does not show that the 
veteran has severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  At the 
March 1997 VA examination, there was no paravertebral muscle 
spasm or tenderness.  At the February 2001 QTC examination, 
there was no heat, redness, tenderness, muscle spasm, 
instability, or weakness noted.  At the August 2004 VA 
examination, there was no muscle spasm, tenderness, or 
abnormal straight leg raising test.  

The veteran is not entitled to an increased rating under 
Diagnostic Code 5293 as the evidence does not show that he 
has intervertebral disc syndrome.  At his most recent 
examination in August 2004, the examiner commented that there 
was no intervertebral disc syndrome.  

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, for Diagnostic Codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), a 50 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, , Diagnostic codes 5235 to 5243 (effective 
September 26, 2003).  

Note (1) under the general rating formula instructs to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code. 

Note (2) under the general rating formula instructs that  
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

The veteran is not entitled to an increased initial rating 
to 40 percent under the aforementioned General Rating 
Formula for diseases and injuries of the spine.  The veteran 
does not have forward flexion of less than 30 degrees or 
favorable ankylosis of the entire thoracolumbar spine.  At 
his most recent VA examination in August 2004, he had 
flexion to 90 degrees.  The examiner specifically commented 
that there was no additional limitation based on pain, 
fatigue, weakness, lack of endurance, or incoordination, and 
that the veteran did not have ankylosis.  Even though only 
the findings from after September 2003 are to be considered 
in adjudicating the veteran's claim, it is noted that the 
findings from before September 2003 also do not show forward 
flexion of less than 30 degrees or favorable ankylosis of 
the entire thoracolumbar spine.  It is noted that the 
veteran does not have associated objective neurological 
abnormalities to be rated separately pursuant to Note (1).  

The veteran is not entitled to an increased rating to 20 
percent under the Formula for Rating Intervertebral Disc 
Syndrome based on Incapacitating Episodes (for Diagnostic 
Code 5243) because as noted above, the veteran does not have 
intervertebral disc syndrome.  The examiner at the August 
2004 VA examination specifically commented that the veteran 
did not have intervertebral disc syndrome.  

Based on the foregoing, the veteran's rating for his low back 
disability is increased to 20 percent, but no higher, for the 
entire rating period, when his claim is considered under the 
old and new rating criteria.  38 C.F.R. § § 4.7, 4.40, 4.45, 
4.71(a), Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5235 to 5243 (2004).  The 
preponderance of the evidence is against a higher initial 
rating than 20 percent for the veteran's low back disability.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


D.  Final considerations regarding the veteran's increased 
rating claims

The veteran's claims do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  The evidence 
does not show that the veteran has had frequent periods of 
hospitalization.  Regarding marked interference with 
employment, the veteran's disability manifests itself in ways 
that are contemplated in the rating schedule.  There are no 
unusual manifestations regarding the veteran's disability.  

While the veteran's hernia, knee, and low back disabilities 
have had some consequences with regard to his employment, his 
disabilities do not have unusual manifestations and do not 
affect employment in ways that are not already taken into 
account under the provisions of the rating schedule.  It is 
important to note that, under the provisions of  38 C.F.R. 
§ 4.1, the percentage ratings contemplated in the rating 
schedule represent as far as can practicably be determined 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained special VA orthopedic examinations to determine the 
extent of the veteran's hernia, bilateral knee, and low back 
disabilities.  The evidence includes records of prior medical 
history and rating decisions.  Therefore, the RO and the 
Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  

ORDER

Entitlement to an increased (compensable) rating for a right 
inguinal hernia for the period prior to February 5, 1998, is 
denied.  

Entitlement to an increased rating from 10 percent for a 
right inguinal hernia for the period beginning February 5, 
1998, is denied.  

Entitlement to an increased (compensable) rating for a left 
inguinal hernia, is denied.

Entitlement to an increased rating from 10 percent for 
tendonitis in the right knee is denied.

Entitlement to an increased rating from 10 percent for 
tendonitis in the left knee is denied.  

A 20 percent rating for the entire rating period for the 
veteran's degenerative changes in the lumbosacral spine is 
granted.  

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for a cardiovascular 
disability is denied.  

Entitlement to service connection for right shoulder and 
thoracic spine disabilities is denied.  

REMAND

Regarding the veteran's claims for service connection for a 
gastrointestinal disability (originally phrased as right 
lower quadrant abdominal pain) and bilateral carpal tunnel 
syndrome, these claims need to be remanded for VA 
examinations to determine the etiology of any 
gastrointestinal or nerve disorders of the hands and arms.  
The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  

Although the veteran was not afforded a separation 
examination, at the veteran's VA examination in November 1995 
(two months after leaving service), the examiner stated that 
the veteran had chronic abdominal pain of the right lower 
quadrant.  However, the examiner did not state whether it was 
related to the disorder the veteran incurred in service in 
1988, when an examiner wrote that the veteran had symptoms 
consistent with gastro-esophageal reflux disease.

Regarding the veteran's claim for bilateral carpal tunnel 
syndrome, the veteran is service-connected for a cervical 
strain and degenerative changes of the right wrist.  He is 
also service-connected for degenerative changes of the right 
first metacarpal joint and a ganglion cystectomy of the right 
2nd digit, metacarpal phalangeal joint.  An EMG report in 
December 2004 showed that the veteran had electrophysiologic 
evidence of severe ulnar neuropathy of the left elbow.  
Although the claim was denied because bilateral carpal tunnel 
syndrome was not shown in service, the veteran was diagnosed 
with DeQuervain's tenosynovitis of the right wrist at the 
November 1995 VA examination, only two months after leaving 
service.  It is also noted that the veteran was seen in 
December 1988 for left hand-finger tingling, and prior to 
service for possible pinched nerves of the left elbow.  

Based on these findings, the veteran's two claims must be 
remanded to determine the etiology of any gastrointestinal as 
well as nerve disorders of the arms and hands.  To ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Schedule the veteran for a VA 
examination in order to determine whether 
the veteran has any gastrointestinal 
disorders, as well as any neurological 
disorders of his hands and arms, and if 
he does, to determine their etiology.  
The examiner should review the veteran's 
claims folder in conjunction with the 
examination.  A complete rationale for 
any opinion expressed must be provided.  
The examiner should respond to the 
following:  

a.  Please provide diagnoses of all 
gastrointestinal disorders.  

b.  For each gastrointestinal 
disorder identified in question (a), 
please state whether it is at least 
as likely as not that the 
gastrointestinal disorder is related 
to the gastrointestinal disorder 
that the veteran was seen for in 
service in July 1988 when the 
examiner wrote that the veteran's 
symptoms were most consistent with 
gastro-esophageal reflux disease.  

c.  Please provide diagnoses of all 
neurological disorders (including 
carpal tunnel syndrome) of the arms 
and hands.  

d.  For each disorder identified in 
question (c), please state whether 
it is at least as likely as not 
whether it is related to the 
veteran's service-connected cervical 
strain, degenerative changes of the 
right wrist, degenerative changes of 
the right first metacarpal joint, or 
ganglion cystectomy of the right 2nd 
digit, metacarpal phalangeal joint.

e.  For each disorder identified in 
question (c), please comment on the 
findings when the veteran was seen 
in December 1988 for left hand-
finger tingling, and prior to 
service for possible pinched nerves 
of the left elbow.  

2.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the 
veteran's claim of service connection for 
a gastrointestinal disability, bilateral 
carpal tunnel syndrome.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


